EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stuart Smith Reg. No. 42, 159 on November 25, 2020.

Claims 1-3, 5-7, 26, 28-29, 31, 34, 37, 39 and 41-43 are allowed.

The application has been amended as follows: 

1. (Currently Amended)	A method comprising:
receiving, by a computing device and from a first user, a first message and a request to transmit the first message as a simultaneous message;
receiving, by the computing device, an additional message from each of at leasttwo additional users, each of the additional messages being in response to the first message;
determining, by the computing device, using natural language processing, a similarity score for each of the additional messages, the similarity score being determined based on a similarity between the first message and the additional message; and
, the additional messages and the similarity score for each of the additional messages to the first user and the additional users,
wherein the transmitting comprises transmitting the first message, the additional messages, and the similarity scores substantially simultaneously to the first user and the additional users.

2. (Currently Amended)	The method according to claim 1, further comprising, in response to receiving the request, the computing device prompting each of the additional users for the additional message.

3. (Currently Amended)	The method according to claim 1, further comprising:
receiving, by the computing device, a query from the first user; and
in response to receiving the request, the computing device providing the query to each of the additional users and prompting each of the additional users for the additional message that is a response to the query.

4. (Cancelled).

5. (Currently Amended)	The method according to claim [[4]] 1, wherein the similarity is determined based on a topic of the first message and the additional message.

6. (Currently Amended)	The method according to claim [[4]] 1, wherein the similarity is determined based on a sentiment of the first message and the additional message.

7. (Currently Amended)	The method according to claim 1, wherein 
 the transmitting the first message and the additional messages comprises causing the first message and all of the additional messages exceeding the predetermined threshold to be displayed substantially simultaneously on computing devices associated with the first user and the additional users. 

8-25. (Cancelled).

26. (Currently Amended)	The method according to claim 1, wherein the request to transmit the first message is a request to transmit the first message to the additional users as a simultaneous message.	

27. (Cancelled).

28. (Previously Presented)	The method according to claim 1, wherein the simultaneous message is a message for which all of the additional messages are blocked from 

29. (Previously Presented)	The method according to claim 1, wherein the similarity score is determined for a predetermined portion of the additional messages.

30. (Cancelled).

31. (Currently Amended)	A method comprising:
receiving, by a computing device and from a first user, a first message and a request to transmit the first message to a plurality of additional users as a simultaneous message;
receiving, by the computing device, a responses from the additional users, the responses being in response to the first message;
determining, by the computing device, using natural language processing, a similarity score for each of the responses, the similarity score being determined based on a similarity between the first message and the responses; and
transmitting, by the computing device, the first message [[and]] , the responses and the similarity score for each of the responses substantially simultaneously to the first user and the additional users, the transmitting being in response to the similarity score for each of the responses exceeding a predetermined threshold,


32-33. (Cancelled).

34. (Currently Amended)	A method comprising:
receiving, by a computing device and from a first user, a first message and a request to transmit the first message to a plurality of additional users as a simultaneous message;
receiving, by the computing device, an additional message from at least two of the additional users, each of the additional messages being in response to the first message;
determining, by the computing device, using natural language processing, a similarity score for each of the additional messages, the similarity score being determined based on a similarity between the first message and the additional message; [[and]]
in response to the similarity score for each of the additional messages exceeding a predetermined threshold, the computing device transmitting the first message [[and]] , the additional messages and the similarity score for each of the additional messages to the first user and the additional users,
wherein the transmitting comprises transmitting the first message, the additional messages, and the similarity scores substantially simultaneously to the first user and the additional users.



37. (Currently Amended)	The method according to claim [[36]] 34, wherein the simultaneous message is a message for which all of the additional messages are blocked from being transmitted to the additional users until all of the additional messages that are to be transmitted are transmitted substantially simultaneously.

38. (Cancelled).

39. (Currently Amended)	A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
receive, from a first user, a first message and a request to transmit the first message to a plurality of additional users as a simultaneous message;
receive an additional message from each of at least two additional users, each of the additional messages being in response to the first message;
determine, using natural language processing, a similarity score for each of the additional messages, the similarity score being determined based on a similarity between the first message and the additional message; and
in response to the similarity score for each of the additional messages exceeding a predetermined threshold, transmit the first message [[and]] , the additional messages and the similarity score for each of the additional messages to the first user and the additional users,
wherein the transmitting comprises transmitting the first message, the additional messages, and the similarity scores substantially simultaneously to the first user and the additional users.

40. (Cancelled). 

41. (Currently Amended)	The computer program product according to claim [[40]] 39, wherein the simultaneous message is a message for which all of the additional messages are blocked from being transmitted to the additional users until all of the additional messages that are to be transmitted are transmitted substantially simultaneously.

42. (Currently Amended)	A system comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; 
program instructions configured to receive, from a first user, a first message and a request to transmit the first message to a plurality of additional users as a simultaneous message;
program instructions configured to receive an additional message from each of at least  two additional users, each of the additional messages being in response to the first message;
, the similarity score being determined based on a similarity between the first message and the additional message; and
program instructions configured to transmit the first message [[and]] , the additional messages and the similarity score for each of the additional messages to the first user and the additional users, the transmitting being in response to the similarity score for each of the additional messages exceeding a predetermined threshold,
wherein the transmitting comprises transmitting the first message, the additional messages, and the similarity scores substantially simultaneously to the first user and the additional users, and 
the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.

43. (Previously Presented)	The system according to claim 42, wherein the simultaneous message is a message for which all of the additional messages are blocked from being transmitted to the additional users until all of the additional messages that are to be transmitted are transmitted substantially simultaneously.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The specific limitation as to a plurality of additional responses being in response to the first message as well as transmitting similarity scores along with the additional messages was agreed to during the telephone interview with applicants’ attorney. During said interview, it .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/UZMA ALAM/Primary Examiner, Art Unit 2457